Citation Nr: 1207731	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  08-24 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, including secondary to service-connected disabilities and/or due to inservice exposure to herbicides.

2.  Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for residuals of a right thumb injury.  

4.  Entitlement to service connection for a left big toe disability.  

5.  Entitlement to service connection for a right big toe disability.  

6.  Entitlement to service connection for a left knee disability, including secondary to service-connected disabilities and/or due to inservice exposure to herbicides.

7.  Entitlement to service connection for a right knee disability, including secondary to service-connected disabilities and/or due to inservice exposure to herbicides.

8.  Entitlement to service connection for a neck disability, including secondary to service-connected disabilities and/or due to inservice exposure to herbicides.

9.  Entitlement to service connection for a lumbar spine disability, including secondary to service-connected disabilities and/or due to inservice exposure to herbicides.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2010, the Board remanded this matter for additional evidentiary development.  Thereafter, the Board remanded this matter in September 2011 to comply with the Veteran's July 2011 request for a hearing.

A hearing was held in November 2011 at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is in the claims file.

During the course of this appeal, the RO issued rating decisions granting the Veteran's claims seeking service connection for (PTSD), hearing loss, tinnitus, and diabetic retinopathy and bilateral cataracts.  The issues relating to these disabilities have been granted, a notice of disagreement has not been received, and no further action is required.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The decision below addresses the issues of entitlement to service connection for a psychiatric disorder, residuals of a right thumb injury, and bilateral big toe disabilities.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

During the November 2011 hearing, prior to the promulgation of a Board decision, the Veteran withdrew his appeal concerning the issues of service connection for a psychiatric disorder, residuals of a right thumb injury, and bilateral big toe disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for service connection for a psychiatric disorder, other than PTSD, have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a substantive appeal for service connection for residuals of a right thumb injury have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).

3.  The criteria for withdrawal of a substantive appeal for service connection for a left big toe disability have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).

4.  The criteria for withdrawal of a substantive appeal for service connection for a right big toe disability have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

During the November 2011 hearing before the Board, the Veteran expressed his desire to withdraw his appeal concerning the issues of service connection for a psychiatric disorder, residuals of a right thumb injury, and bilateral big toe disabilities.  As the Veteran has withdrawn his appeal of these issues in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on these issues.  









ORDER

The appeal for entitlement to service connection for a psychiatric disorder, other than PTSD, is dismissed.

The appeal for entitlement to service connection for residuals of a right thumb injury is dismissed.

The appeal for entitlement to service connection for a left big toe disability is dismissed.

The appeal for entitlement to service connection for a right big toe disability is dismissed.


REMAND

The Veteran is seeking service connection for hypertension, a left knee disability, a right knee disability, a neck disability and a lumbar spine disability.  He contends that his hypertension began during his active duty service.  He attributes his claimed orthopedic disabilities to an inservice injury involving a jeep accident in August 1970.  He further contends that each of these conditions has been caused or aggravated by his service-connected disabilities or are due to his inservice exposure to herbicides.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A.  Hypertension

At his November 2011 Board hearing, the Veteran testified that he had received treatment for hypertension from his private physician beginning in 1985.  These treatment records or an attempt to obtain them are not in the Veteran's claims file.

When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1) (2011); See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the RO must attempt, with the assistance of the Veteran, to obtain these records.

The Veteran contends that his current hypertension was incurred or aggravated during his military service.  He further alleges that this condition has been caused or aggravated by his service-connected disabilities, including diabetes mellitus, type II, and PTSD.

Service treatment records do not contain a diagnosis of hypertension.  His May 1968 pre-induction examination report listed his blood pressure as 158/86.  A September 1970 physical examination report listed his blood pressure as 126/74.

An October 2006 VA examination for PTSD noted that the Veteran's hypertension may have been around a long time.  Post service treatment records revealed that the Veteran's hypertension has continued to worsen since his diagnosis with diabetes mellitus, type II.

Under the circumstances of this case, the RO must obtain a medical opinion as to the relationship, if any, between the Veteran's current hypertension and his military service, as well as, his service-connected disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

B.  Bilateral Knee, Neck and Lumbar Spine Disabilities.

The Veteran contends that his current bilateral knee, neck and lumbar spine disabilities are the result of injuries sustained while jumping out of a jeep in August 1970.  An August 1970 inservice treatment report noted the Veteran's complaints of pain in his left knee and right back area after jumping out of a jeep two days earlier.  The treatment report noted an impression of soft tissue strain in the knee, and also noted findings of tenderness over the tip of the twelve rib area.  A September 1970 x-ray examination noted complaints of pain for the past month in the left flank and left knee.  X-ray of the left knee was negative.  A September 1970 physical examination report noted essentially normal findings throughout.  On a medical history report completed at that time, the Veteran reported a history of locked or trick knee, and denied a history of back trouble of any kind.  

Under these circumstances, an examination is necessary to determine if the Veteran's current bilateral knee, neck and lumbar spine disabilities are related to his military service, or have been caused or aggravated by his service-connected disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following:

1.  Contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for the conditions on appeal since his discharge from the service in December 1970, including treatment for hypertension in 1985.  Attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If these records cannot be obtained, a letter must be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.
 
2.  Schedule the Veteran for an examination to determine whether his current hypertension was incurred or aggravated during his military service; and/or whether this condition was caused or aggravated by his service-connected disabilities.  The claims folder must be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

This review must include consideration of the Veteran's inservice and post-service treatment records, and with consideration of the Veteran's statements as to observable symptoms.  Thereafter, the VA examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension is related to his military service.  If not, the examiner must provide an opinion as to whether the Veteran's current hypertension was at least as like as not caused or aggravated (i.e., increased in severity beyond the natural progress of the condition) by his service-connected disabilities, including diabetes mellitus, type II, and PTSD. 

A complete rationale for all opinions must be provided, which includes citations to pertinent facts and findings, and an explanation as to their significance in support of the opinion provided.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why this opinion cannot be provided without resort to speculation.  

3.  Schedule the Veteran for an examination to determine the nature and etiology of his current bilateral knee, neck and lumbar spine disabilities.  Following a review of the claims file, including his inservice treatment for injuries after jumping out of a jeep in August 1970, and with consideration of the Veteran's statements as to observable symptoms, the examiner is to provide an opinion as to whether it is at least as likely as not that any of his current right knee, left knee, neck and lumbar spine disabilities were caused or aggravated by his military service.  If not, the examiner should indicate whether any of these condition was at least as likely as not caused or aggravated (i.e., increased in severity beyond the natural progress of the condition) by his service-connected disabilities, including diabetes mellitus, type II, and PTSD.

A complete rationale is required for all opinions.  If the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claims.  The consequences for failure to report for an examination without good cause may include denial of his claim(s).  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

5.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, implement corrective procedures.

6.  After completing the above actions, and any other development indicated, readjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


